Exhibit 10.1

Execution Version

AMENDMENT NO. 1

This Amendment No. 1, dated as of March 24, 2017 (this “Amendment”), to that
certain Amended and Restated Credit Agreement, dated as of September 23, 2016
(the “Credit Agreement”), among ALLISON TRANSMISSION HOLDINGS, INC., a Delaware
corporation (“Holdings”), ALLISON TRANSMISSION, INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), CITICORP NORTH AMERICA, INC.,
as Administrative Agent, and the other agents and arrangers parties thereto, is
entered into by and among Holdings, the Borrower, the Agents and the New Term
Lenders (as defined below). Capitalized terms used herein but not defined herein
are used as defined in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has hereby notified the Administrative Agent and each Term
Lender that it intends to incur Specified Refinancing Debt pursuant to
Section 2.26(b) of the Credit Agreement in order to refinance the Term Loans
outstanding under the Credit Agreement immediately prior to the Amendment
Effective Date (as defined below) (the “Existing Term Loans”);

WHEREAS, pursuant to Section 2.26(c) of the Credit Agreement, the Borrower may
incur Specified Refinancing Debt by, among other things, entering into this
Amendment pursuant to the terms and conditions of the Credit Agreement with Term
Lenders agreeing to provide such Specified Refinancing Debt;

WHEREAS, the Borrower has requested that (i) the new term Lenders party hereto
(each, a “New Term Lender”) and (ii) the Lenders holding Existing Term Loans
that have executed and delivered a consent to this Amendment substantially in
the form of Exhibit A hereto (a “Lender Consent”) indicating the Cashless
Settlement Option (each, a “Cashless Term Lender”) and (iii) the Lenders holding
Existing Term Loans that have executed and delivered a Lender Consent indicating
the “Assignment Settlement Option” (each, an “Assignment Term Lender”) extend
credit to the Borrower in the form of Term Loans in an aggregate principal
amount of $1,187,586,951.53 (the “New Term Loans”), the proceeds of which shall
repay the Existing Term Loans;

WHEREAS, each New Term Lender has indicated its willingness to lend such New
Term Loans in the aggregate amount specified on its signature page to this
Amendment on the terms and subject to the conditions herein;

WHEREAS, each Cashless Term Lender has agreed to make New Term Loans on the
Amendment Effective Date, in an aggregate amount equal to such Cashless Term
Lender’s Existing Term Loans (or such lesser amount as may be allocated to such
Cashless Term Lender by the Administrative Agent), the proceeds of which shall
be used to repay such Lender’s Existing Term Loans, and has authorized the
Administrative Agent to execute this Amendment on its behalf;

WHEREAS, each Assignment Term Lender has indicated its willingness to accept an
Assignment and Assumption of New Term Loans from Citibank, N.A., as a New Term
Lender, in an aggregate amount equal to such Assignment Term Lender’s Existing
Term Loans (or such lesser amount as may be allocated to such Assignment Term
Lender by the Administrative Agent), and has authorized the Administrative Agent
to execute this Amendment on its behalf;

WHEREAS, each New Term Lender, each Cashless Term Lender and each Assignment
Term Lender have agreed subject to the terms and conditions set forth herein to
amend the Credit Agreement as set forth in Section 2 below and have authorized
the Administrative Agent to execute this Amendment on its behalf.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. NEW TERM LOANS

1.1 New Term Loans. On the terms and subject to the conditions herein, each
Cashless Term Lender hereby agrees to make New Term Loans up to the aggregate
principal amount of such Lender’s Existing Term Loans (or such lesser amount as
may be allocated to such Cashless Term Lender by the Administrative Agent) on
the Amendment Effective Date. On the terms and subject to the conditions herein,
each New Term Lender hereby agrees to make New Term Loans in the aggregate
amount specified on such New Term Lender’s signature page to this Amendment on
the Amendment Effective Date. On the terms and subject to the conditions herein,
each Assignment Term Lender agrees to accept an Assignment and Assumption of New
Term Loans from Citibank, N.A., in an aggregate amount equal to such Assignment
Term Lender’s Existing Term Loans (or such lesser amount as may be allocated to
such Assignment Term Lender by the Administrative Agent) on the Amendment
Effective Date. Pursuant to Section 2.26 of the Credit Agreement, the New Term
Loans shall have the terms set forth in this Amendment and in the Credit
Agreement (as amended by this Amendment).

1.2 Use of Proceeds. The proceeds of the New Term Loans shall be applied toward
the payment of (a) the aggregate outstanding principal amount of the Existing
Term Loans and (b) fees, expenses and original issue discount payable in
connection with the New Term Loans.

1.3 Interest Period. The Borrower shall make an Interest Period election with
respect to the Term Loans (including the New Term Loans) at least two Business
Days prior to the Amendment Effective Date in accordance with Section 2.13(b) of
the Credit Agreement.

1.4 Credit Agreement Governs. Effective as of the Amendment Effective Date,
except as set forth in this Amendment, the New Term Loans shall be “Term Loans”
under the Credit Agreement and shall be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Term Lenders, of the
Credit Agreement and the other Loan Documents.

SECTION 2. AMENDMENTS TO THE CREDIT AGREEMENT

Effective as of the Amendment Effective Date (as defined in Section 3 below) and
subject to the satisfaction (or waiver) of the conditions set forth in Section 3
below, the Credit Agreement is hereby amended as follows:

2.1 The definition of “Applicable Margin” is amended and restated in its
entirety as follows:

““Applicable Margin” or “Applicable Commitment Fee Rate”: for any day, with
respect to (a) the Term Loans, the applicable rate per annum shall be 1.00% with
respect to Base Rate Loans and 2.00% with respect to LIBO Rate Loans, (b) the
Revolving Loans (including any Swingline Loans), the applicable rate per annum
determined pursuant to the Pricing Grid and (c) the commitment fee payable
hereunder, the applicable rate per annum determined pursuant to the Pricing
Grid.”

 

2



--------------------------------------------------------------------------------

2.2 The definition of “Base Rate” is amended and restated in its entirety as
follows:

““Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate as published by the Federal
Reserve Bank of New York plus  1⁄2 of 1%; provided, that with respect to the
Term Loans, the Base Rate shall at no time be less than 1.00%.”

2.3 The definition of “LIBO Base Rate” is amended and restated in its entirety
as follows:

““LIBO Base Rate”: with respect to any LIBO Rate Advance, for any Interest
Period, the rate determined by the Administrative Agent to be the offered rate
for deposits in Dollars for the applicable Interest Period appearing on the
Reuters LIBOR01 Page as of 11:00 A.M., London time, on the second full Business
Day next preceding the first day of each Interest Period. In the event that such
rate does not appear on the Reuters LIBOR01 Page (or otherwise on the Reuters
screen), the LIBO Base Rate for the purposes of this definition shall be
determined by reference to such other comparable publicly available service for
displaying London interbank offered rates as may be reasonably selected by the
Administrative Agent, or, in the absence of such availability, the LIBO Base
Rate shall be the rate of interest reasonably determined by the Administrative
Agent to be the rate per annum at which deposits in Dollars are offered by the
principal office of Citibank, N.A. in London to major banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the LIBO Rate
Loan of Citibank, N.A. for a period equal to such Interest Period; provided that
the LIBO Base Rate shall at no time be less than 0%.”

2.4 The following definitions of “First Amendment” and “Amendment Effective
Date” shall hereby be inserted into Section 1.1 of the Credit Agreement in the
correct alphabetical order:

““First Amendment”: Amendment No. 1, dated as of March 24, 2017, among Holdings,
the Borrower, the Administrative Agent, the Collateral Agent and the Lenders
party thereto.”

““Amendment Effective Date”: as defined in the First Amendment.”

2.5 Section 2.25(a) of the Credit Agreement is hereby amended to delete “(x) any
prepayments required as a condition precedent to the Extension Amendment and
(ii)”.

2.6 Section 2.28 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Term Loan Repricing Transaction. Notwithstanding anything to the contrary in
this Agreement, in the event that, on or prior to the six month anniversary of
the Amendment Effective Date, the Borrower (a) makes any prepayment of Term
Loans constituting a Term Loan Repricing Transaction or (b) effects any
amendment of this Agreement constituting a Term Loan Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Term Lenders, (x) in the case of clause (a), a prepayment
premium of 1.00% of the amount of the Term Loans being prepaid and (y) in the
case of clause (b), a payment equal to 1.00% of the aggregate amount of the
applicable Term Loans outstanding immediately prior to such amendment.”

 

3



--------------------------------------------------------------------------------

SECTION 3. CONDITIONS PRECEDENT

The making of the New Term Loans and the effectiveness of this Amendment on the
date hereof (the “Amendment Effective Date”) shall be subject to the following
conditions precedent having been satisfied or duly waived:

3.1 Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

(a) this Amendment, duly executed by each of the Borrower, Holdings, the
Administrative Agent and each New Term Lender;

(b) Lender Consents to this Amendment executed by each Cashless Term Lender and
each Assignment Term Lender;

(c) a solvency certificate signed by the chief financial officer on behalf of
the Borrower, substantially in the form of Exhibit G of the Credit Agreement;

(d) a closing certificate of each Loan Party, substantially in the form of
Exhibit B hereto, with appropriate insertions and attachments; and

(e) an executed legal opinion of Latham & Watkins LLP, counsel to the Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent.

3.2 Fees and Other Amounts. The Borrower shall have paid in full in immediately
available funds on the Amendment Effective Date:

(a) all fees and reimbursable expenses that have been invoiced as of the
Amendment Effective Date that are due and payable to any Person under any fee
letter entered into in connection with this Amendment; and

(b) all unpaid interest in respect of the Existing Term Loans accrued until the
Amendment Effective Date, payable to the Administrative Agent for the benefit of
the applicable Term Lender.

3.3 Representations and Warranties. Each of the representations and warranties
contained in Section 4 below shall be true and correct.

3.4 USA Patriot Act. The New Term Lenders shall have received from each of the
Loan Parties documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act, to
the extent such documentation or other information has been requested in writing
at least five (5) Business Days prior to the Amendment Effective Date.

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents and each Lender, with respect to
all Loan Parties, as follows:

4.1 Incorporation of Representations and Warranties from Loan Documents. After
giving effect to this Amendment, each of the representations and warranties in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except to the extent that such representation or warranty is
qualified as to materiality, in which case it shall be true and correct in all
respects) on and as of the date hereof as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
to an earlier date;

 

4



--------------------------------------------------------------------------------

4.2 Corporate Power and Authority. Each of Holdings and the Borrower has taken
all necessary action to authorize the execution, delivery and performance of
this Amendment, this Amendment has been duly executed and delivered by each of
Holdings and the Borrower, and this Amendment is the legal, valid and binding
obligation of each of Holdings and the Borrower, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and

4.3 Absence of Default. Neither Holdings, the Borrower nor any of its Restricted
Subsidiaries is in violation of any Requirement of Law or Contractual Obligation
that could reasonably be expected to have a Material Adverse Effect. At the time
of and immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

SECTION 5. LENDER ASSIGNMENT AND ASSUMPTION, CONSENTS AND WAIVERS

5.1 Cashless Rollover of Existing Term Loans. Each Cashless Term Lender agrees
that, upon the Amendment Effective Date, all (or such lesser amount as the
Administrative Agent may allocate to such Lender) of its Existing Term Loans
shall be converted to New Term Loans under the Credit Agreement, and such
Existing Term Loans shall be deemed repaid in full on the Amendment Effective
Date, including for all accrued and unpaid interest, fees, expenses and other
compensation owed to such Cashless Term Lender and due and payable by the
Borrower pursuant to this Amendment and the Credit Agreement.

5.2 Assignment of Existing Term Loans. The Existing Term Loans of each
Assignment Term Lender shall be repaid in full on the Amendment Effective Date,
including for all accrued and unpaid interest, fees, expenses and other
compensation owed to such Lender and due and payable by the Borrower pursuant to
this Amendment and the Credit Agreement. Each Assignment Term Lender agrees to
purchase pursuant to an Assignment and Assumption in accordance with
Section 10.6 of the Credit Agreement on or immediately after the Amendment
Effective Date and assume from a Lender designated by the Administrative Agent
Term Loans in an amount equal to the principal amount of such repayment (or such
lesser amount as the Administrative Agent may allocate to such Lender).

5.3 Waivers. The Administrative agent, each Assignor party hereto and each
Assignee hereby waive the requirements and benefits of Section 10.6(b)(ii)(A)
and (B) of the Credit Agreement solely with respect to the assignments made
pursuant to this Section 5. Notwithstanding anything herein to the contrary,
each Assignor, Cashless Term Lender and Assignment Term Lender hereby waives the
payment of any breakage loss or expense under Section 2.21 of the Credit
Agreement in connection with the repayment of Existing Term Loans or the
assignments made pursuant to this Section 5 on the Amendment Effective Date. The
Administrative Agent, each Cashless Term Lender and Assignment Term Lender
hereby waive the notice provisions of Section 2.11(a) of the Credit Agreement
with respect to the repayment of its Existing Term Loans contemplated by
Sections 5.1 and 5.2, as applicable.

5.4 Consent. The Borrower and the Administrative Agent hereby consent to the
assignments made pursuant to this Section 5. Each Term Lender holding New Term
Loans shall be deemed to have consented to the transactions contemplated by this
Amendment.

 

5



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS

6.1 Reference to and Effect on the Loan Documents.

(a) As of the Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”,
“therein” and words of like import), shall mean and be a reference to the Credit
Agreement as amended by this Amendment.

(b) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuing Lender under the
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Credit Agreement or any Loan Document (as amended
hereby) except as and to the extent expressly set forth herein.

6.2 Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and the
other Loan Documents delivered in connection herewith) as provided in
Section 10.5 of the Credit Agreement.

6.3 Reaffirmation. Each of Holdings and the Borrower hereby confirms that the
guaranties, security interests and liens granted pursuant to the Loan Documents
continue to guarantee and secure the Obligations as set forth in the Loan
Documents and that such guaranties, security interests and liens remain in full
force and effect. Each of Holdings and the Borrower confirms and ratifies its
obligations under each of the Loan Documents executed by it after giving effect
to this Amendment.

6.4 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof shall constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.

6.5 Governing Law. THIS AMENDMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE
IN ANY WAY TO THIS AMENDMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

6.6 Loan Document and Integration. This Amendment shall constitute a Loan
Document, and together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.

 

6



--------------------------------------------------------------------------------

6.7 Headings. Section headings contained in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

6.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.

 

ALLISON TRANSMISSION HOLDINGS, INC. By:   /s/David S. Graziosi Name:   David S.
Graziosi Title:   President, Chief Financial Officer, Treasurer and Assistant
Secretary ALLISON TRANSMISSION, INC. By:   /s/David S. Graziosi Name:   David S.
Graziosi Title:   President, Chief Financial Officer, Treasurer and Assistant
Secretary

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent and Collateral Agent By:  
/s/Matthew S. Burke   Name: Matthew S. Burke   Title: Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Name of Lender: CITIBANK, N.A. Executing as a New Term Lender: By:   /s/Matthew
S. Burke   Name: Matthew S. Burke   Title: Vice President

 

Credit Agreement Reference

  

Aggregate Principal Amount

Term Loan    $55,989,975.30

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit A

Lender Consent to Amendment No. 1

This Lender Consent to Amendment No. 1 (the “Amendment”) to that certain Amended
and Restated Credit Agreement, dated as of September 23, 2016 (the “Credit
Agreement”), among Allison Transmission Holdings, Inc., a Delaware corporation,
Allison Transmission, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties
thereto, Citicorp North America, Inc., as Administrative Agent, and the other
agents and arrangers parties thereto. Capitalized terms used but not defined in
this Lender Consent have the meanings assigned to such terms in the Credit
Agreement (as amended by the Amendment).

The undersigned hereby irrevocably and unconditionally agrees to approve the
amendments to the Credit Agreement contained in the Amendment and to the
following (check only ONE option):

Cashless Settlement Option

☐ to deem prepaid 100% of the outstanding principal amount of the Existing Term
Loans held by such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with proceeds of a New Term Loan in a like principal
amount.

Assignment Settlement Option

☐ to have 100% of the outstanding principal amount of the Existing Term Loans
held by such Lender prepaid on the Amendment Effective Date and to purchase by
assignment New Term Loans in a like principal amount (or such lesser amount
allocated to such Lender by the Administrative Agent).

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be
executed and delivered by a duly authorized signatory as of the          of
March, 2017.

 

 

 

(insert name of the legal entity above)

by       Name:   Title: For any Institution requiring a second signature line:
by       Name:   Title:

 

Name of Fund Manager (if applicable):  

 

 

 

1



--------------------------------------------------------------------------------

Exhibit B

FORM OF CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF

ALLISON TRANSMISSION HOLDINGS, INC.

Pursuant to Section 3.1(d) of Amendment No. 1, dated as of March 24, 2017 (the
“Amendment”; unless otherwise defined herein, terms defined in the Amendment and
used herein shall have the meanings given to them in the Amendment), to that
certain Amended and Restated Credit Agreement, dated as of September 23, 2016
(as amended, restated, supplemented or otherwise modified from time to time,
including but not limited to, the Amendment, the “Credit Agreement”), among
Allison Transmission Holdings, Inc. (“Holdings”), Allison Transmission, Inc.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement as lenders (the “Lenders”),
Citicorp North America, Inc., as Administrative Agent, and the other agents and
arrangers parties thereto, the undersigned Assistant Secretary of Allison
Transmission Holdings, Inc. (the “Company”), hereby certifies on behalf of the
Company as follows:

 

  1. Eric C. Scroggins is the duly elected and qualified Secretary of the
Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

The undersigned Secretary of the Company hereby certifies as follows:

 

  1. Attached hereto as Annex 1 is a true and complete copy of a Certificate of
Good Standing or the equivalent from the Company’s jurisdiction of organization
dated as of a recent date prior to the date hereof.

 

  2. Attached hereto as Annex 2 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company on [            ]. Such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.

 

  3. Attached hereto as Annex 3 is a true and complete copy of the Bylaws of the
Company as in effect on the date hereof.

 

  4. Attached hereto as Annex 4 is a true and complete certified copy of the
Articles of Incorporation of the Company as in effect on the date hereof, and
such Articles of Incorporation have not been amended, repealed, modified or
restated.

 

  5. The persons listed on Schedule I hereto are now duly elected and qualified
officers of the Company holding the offices indicated next to their respective
names on Schedule I hereto, and the signatures appearing opposite their
respective names on Schedule I hereto are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Company each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Company
pursuant to the Loan Documents to which it is a party.

 

1



--------------------------------------------------------------------------------

  6. Latham & Watkins LLP may rely on this certificate in rendering its opinion.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

      ALLISON TRANSMISSION HOLDINGS, INC.         Name:   Eric C. Scroggins    
Name:   David S. Graziosi Title:   Vice President, General Counsel and Secretary
    Title:   President, Chief Financial Officer and Treasurer Date:   March 24,
2017      

 

[Signature Page to Amendment No. 1 Closing Certificate]



--------------------------------------------------------------------------------

Schedule I

to Closing Certificate

 

NAME

  

OFFICE

  

SIGNATURE

David S. Graziosi        President, Chief Financial Officer and Treasurer     
Eric C. Scroggins    Vice President, General Counsel and Secretary     

 

[Signature Page to Amendment No. 1 Closing Certificate - Incumbency]